OPINION OF THE COURT
Per Curiam.
Andrew S. Kastein has submitted an affidavit dated May 5, 1997, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Kastein was admitted to the practice of law by the Appellate Division of the Supreme Court in the Second Judicial Department, on April 22, 1987.
Mr. Kastein acknowledges that he is presently the subject of four pending complaints involving checks drawn on his mortgage closing account which were dishonored due to insuf*78ficient funds and his misappropriation of funds held in his attorney escrow account for disbursement.
Mr. Kastein concedes that he would be unable to successfully defend himself on the merits against any disciplinary charges initiated against him based upon the facts and circumstances set forth in his resignation.
Mr. Kastein is aware that his resignation is submitted subject to requiring that he make restitution to any persons whose money or property he misappropriated or misapplied or that he reimburse the Lawyers’ Fund for Client Protection. He further acknowledges the continuing jurisdiction of the Court to make such an order.
Mr. Kastein avers that his resignation is freely and voluntarily tendered and that he has not been subjected to coercion or duress by anyone. He is aware of the implications of submitting his resignation, including the fact that he will be barred from seeking reinstatement for a minimum of seven years.
Inasmuch as the proffered resignation conforms with the Court rules, the resignation of Andrew S. Kastein as an attorney and counselor-at-law is accepted and directed to be filed. Accordingly, Andrew S. Kastein is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately, subject to any future applications by the Grievance Committee for the Tenth Judicial District for orders directing that he make restitution to any client and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a).
Mangano, P. J., Bracken, Rosenblatt, Miller and Florio, JJ., concur.
Ordered that the resignation of Andrew S. Kastein is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Andrew S. Kastein is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Andrew S. Kastein shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Andrew S. Kastein is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an *79attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.